DETAILED ACTION
This Office Action is in response to the After Final Consideration Pilot (AFCP) 2.0 filed on 6 July 2022.
Claims 1, 3-9, 11-17 and 19-30 are presented for examination.
Claims 1, 3-5, 9, 11-12, 17, 19-20 and 25-28 are amended.
Claims 2, 10 and 18 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6 July 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1, 9, 17 and 15, the Applicant argues:
(1)	The Office Action points to section 1 (Introduction) of NPL R1-153960 to allegedly disclose the features of “receiving an indication that the center-frequency subcarrier is to be unused for data transmissions.” See Office Action, p. 10 (regarding the rejection of dependent claim 2, features from which have been incorporated into amended independent claim 1). NPL R1-153960 however does not teach or suggest the features of amended independent claim 1.
NPL R1-153960 simply proposes that “[f]or UL some PRBs located on the edges of the system BW are not included in narrowbands in order to protect PUCCH.” See R1-153960, p. 1, § 2 (providing Proposal 1 for discussion). NPL R1-153960 continues to propose that “[t]he PRB offset of narrowbands from the system bandwidth edges is indicated by MTC SIB1.” /d. That is, NPL R1-153960 merely contributes a proposal to consider a physical resource block offset for narrowbands for the system bandwidth edges. NPL R1-153960 further suggests to indicate this physical resource block offset in the MTC SIB1 that the UE receives. But nothing in NPL R1- 153960 mentions that “receiving an indication that the center-frequency subcarrier [of the plurality of subcarriers within the narrowband region of the system bandwidth] is to be unused for data transmissions,” as recited in amended independent claim 1. Indeed, NPL R1-153960 makes no mention that such an indication regarding a center-frequency subcarrier is proposed to be indicated by the MTC SIB1 along with the physical resource block offset [Remarks, page 10].

(2)	However, a comment that the a UE may return to the center 72 subcarriers of the system bandwidth, excluding the system DC subcarrier of the system bandwidth in order to monitor the PSS/SSS/PBCH of the cell, as noted in the introduction section of NPL R1-153960 in no way concerns “a plurality of subcarriers within the narrowband region of the system bandwidth,” much less that the UE returning to the center 72 subcarriers of the system bandwidth would receive “an indication that the center-frequency subcarrier [of the plurality of subcarriers within the narrowband region of the system bandwidth] is to be unused for data transmissions.” Thus, NPL R1-153960 does not teach or suggest “receiving an indication that the center-frequency subcarrier is to be unused for data transmissions,” as recited in amended independent claim 1.
Moreover, nothing in NPL R1-153960 teaches or remotely suggests any sort of modification of subcarriers in a narrowband because “the center-frequency subcarrier is to be unused for data transmissions.” Indeed, NPL R1-153960 does not state that it was agreed in a prior RAN1#81 agreement that a subcarrier of a narrowband of the “[nJarrowbands [that] are non-overlapping” would be modified because the UE returns to the center 72 subcarriers of the system bandwidth, excluding the system DC subcarrier of the system bandwidth in order to monitor the PSS/SSS/PBCH of the cell. Rather, NPL R1-153960 mentions that “collision handling can be categorized by brute force puncturing or rate matching and categorized by PRB level or RE level.” NPL R1-153960, p. 2, § 2. NPL R1-153960 then provides a proposal including four possible alternatives for which “a narrowband can be sometimes less than 6 PRBs.” /d [Remarks, page 11].

(3)	NPL R1-153960 does not teach or suggest “modifying one or more other subcarriers of the plurality of subcarriers based at least in part on the identifying of the center-frequency subcarrier and the indication that the center-frequency subcarrier is to be unused for data transmissions,” as recited in amended independent claim 1 [Remarks, pages 11-12].

The Examiner respectfully disagrees with this argument.
As per the first argument,
As indicated in the previous rejection, Panasonic NPL discloses the method, wherein the modifying one or more other 2subcarriers comprises: 
3receiving an indication that the center-frequency subcarrier is to be unused for 4data transmissions (see page 1, Section 1 Introduction, lines 1-11; receiving an indication/(direct current (DC) is the indication) that the center-frequency subcarrier/(direct current (DC) subcarrier) is to be unused/excluding for 4data transmissions/DC subcarrier has no information sent in it).
In other words, Section 1 of Panasonic NPL discloses the system DC is excluded from subcarriers.
Therefore, Panasonic NPL discloses “receiving an indication that the center-frequency subcarrier is to be unused for 4data transmissions”.

As per the second argument,
Panasonic NPL discloses a method for wireless communication in a system that supports 2operation in a narrowband region of a system bandwidth, comprising:
3identifying a plurality of subcarriers within the narrowband region of the 4system bandwidth used to transmit a resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-3; identifying a plurality/72 of subcarriers/subcarriers within the narrowband/narrowband region of the 4system/system bandwidth/(bandwidth (BW)) used to transmit a resource block/PRBs).
In other words, Collision Handling of Panasonic NPL discloses 72 subcarriers which excludes system DC used to transmit PRBs.
Therefore, Panasonic NPL discloses “identifying a plurality of subcarriers within the narrowband region of the 4system bandwidth used to transmit a resource block”.

As per the second paragraph of the second argument and the third argument,
Regarding the limitation “modifying one or more other subcarriers of the plurality of subcarriers based at least in part on the identifying of the center-frequency subcarrier and the indication that the center-frequency subcarrier is to be unused for data transmissions”, Zhang et al (US 2018/0198658 A1) discloses in paragraphs 69-70, OFDM subcarriers that are higher in frequency within the transmission bandwidth BW.sub.TX, at least if N is odd. The center OFDM subcarrier C may be a direct current, DC, subcarrier at baseband, for example. In any event, the center OFDM subcarrier C is unused for transmission, e.g., because it is subject to disproportionately high interference due to local-oscillator leakage.  To account for this center OFDM subcarrier C, the base station 12 distributes the reference symbols v.sub.1, v.sub.2, v.sub.3, v.sub.4 on the spaced OFDM subcarriers 18 such that adjacent ones of the spaced OFDM subcarriers 18 that do not straddle the center OFDM subcarrier C have z intermediate OFDM subcarriers therebetween, and adjacent ones of the spaced OFDM subcarriers that do straddle the center OFDM subcarrier have z+n intermediate OFDM subcarriers therebetween, where z>0. That is, adjacent ones of the spaced OFDM subcarriers 18 that do straddle the center OFDM subcarrier C have n more intermediate OFDM subcarriers therebetween than adjacent ones of the spaced OFDM subcarriers 18 that do not straddle the center OFDM subcarrier C.

During the limited amount of time provided for AFCP 2.0, the Examiner has performed an updated search and discovered Zhang et al (US 2018/0198658 A1).  Specifically, paragraphs 69-70.  Thus, further search and consideration are still required due to this new issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             
/Ian N Moore/           Supervisory Patent Examiner, Art Unit 2469